DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/19/2021.  Claims 1-26 are still pending in the application.  Applicant’s election without traverse of claims 1-8 in the reply filed on 12/28/2020.  As a result, claims 1-8 are examined on the merits hereinbelow.  Due to the office action dated 02/25/2021 deemed to fail to clearly state the examiner’s position in reading the claimed limitations, earnest attempts have been made to reach the Applicant’s representative to have the claims further amended through Examiner’s amendment so the instant application can be placed in a favorable condition for allowance.  However, no agreement was reached.  As a result, this office action is regretfully issued.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a reordering buffer is unavailable” in base claim 1, line 9.  There is neither a specific description/definition in the specification nor in the claims for the claimed limitation.  It is unclear whether the claimed limitation refers to the buffer is full, reordering is not supported, or reordering is deactivated, etc.  As a result, the claims are deemed indefinite.  For examining purpose, the claimed limitation shall be examined as understood hereinbelow.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1-8, the claims commonly recited the limitation of “a reordering buffer is unavailable” in base claim 1, line 9.  While the specification described in verbatim that “reordering buffer maintained at the received STA for the TID is available,” the claimed limitation appears to include reordering buffer maintained at the transmitted STA, not support by the original specification.  As a result, the claims are rejected as failing to comply with the written description requirement.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0206174) (hereinafter “Zhou”) in view of Chu et al (US 2020/0037324) (hereinafter “Chu”).
Regarding claim 1, in accordance with Zhou reference entirety, Zhou teaches a method of wireless communication performed by a first wireless station (STA) comprising at least a first transceiver and a second transceiver respectively associated with a first band and a second band (para [0006] and thereinafter, it is disclosed a method of wireless communication having operating environment in a manner as stated in this preamble), the method comprising: 
transmitting a first frame in said first band, wherein said first frame is under a block acknowledgement agreement (paras [0045], [0051]-[0053], [0056], and [0071], example of teaching in disclosing that STA 115 may be transmitted across multiple parallel communication links in that multi-link aggregation may be packet-based (same TID) or flow-based (different TID), or hybrid of flow based and packet-based aggregation is implemented/employed to include the employment of block acknowledgement.  Or Fig. 20; step 2020 and para [0178]);  
scheduling a first plurality of frames for transmission (paras [0045], [0051]-[0053], [0056], and [0071], example of teaching in disclosing that during the multi-link session, a first set of packets may be sent via a first wireless link and a second set of packets may be sent via a second wireless link);  
during transmission of said first frame, selecting a first next frame from said first plurality of frames for transmission in said second band (para [0051]: “In packet-based aggregation, frames of a single traffic flow (e.g., all traffic associated with a given traffic identifier (TID)) may be sent in parallel across multiple communication links 120 (e.g., on multiple channels” (i.e., 5 GHz band and 2.4 GHz band).  Para [0052]: “In flow-based aggregation, each traffic flow (e.g., all traffic associated with a given TID) may be sent using one or multiple available communication links 120 … a single STA 115 may access a web browser while streaming a video in parallel.  The traffic associated with the web browser access may be communicated over a first channel of a first communication link 120 while the traffic associated with the video stream may be communicated over a second channel of a second communication link 120 in parallel (e.g., at least some of the data may be transmitted on the first channel concurrent with data transmitted on the second channel)), wherein said selecting comprises, , selecting a frame with a different traffic identifier (TID) than said first frame as said first next frame (paras [0071] : “During the multi-link session, a first set of packets may be sent via a first wireless link and a second set of packets may be sent via a second wireless link. For example, the first set of packets and the second set of packets ( e.g., or some subset thereof) may be associated with a same TID ( e.g., in the case of packet-based aggregation). Additionally or alternatively, the first set of packets may be associated with a first TID and the second set of packets may be associated with a second TID (e.g., in the case of flow-based aggregation)”); and 
transmitting said first next frame in said second band (paras [0045], [0051]-[0053], [0056], and [0071]. Or Fig. 20; step 2025 and para [0179]: “At 2025 the STA 115 or an AP 105 or any of the wireless devices described herein may transmit a second set of data units of the plurality of data units to the second wireless device over a second wireless link of the plurality of wireless links”).  
For argument’s sake, let’s say that Zhou fails to explicitly disclosed the claimed limitation of “during transmission of said first frame, selecting a first next frame from said first plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that a reordering buffer is unavailable, selecting a frame with a different traffic identifier (TID) than said first frame as said first next frame.”  However, such limitation lacks thereof from Zhou is well-known in the art and taught by Chu.
In an analogous art in the same field of endeavor, Chu teaches media access control for punctured/aggregated communication channels in WLAN comprising, among other things, the claimed limitations of “during transmission of said first frame, selecting a first next frame from said first plurality of frames for transmission in said second band (Chu; para [0108]: “Referring now to FIGS. 4A and 4C, the first communication device selects MPDUs for simultaneous transmission in the communication exchange 400 to ensure that the MPDU 480 and the MPDU 484 have different TID values, according to an embodiment.  For example, if the MPDU 480 and MPDU 484 correspond to the same TID, the MPDU 480 and the MPDU 484 may correspond to a single stream will need to be ordered at the second communication device, which increases complexity of the protocol and/or the second communication device.  Thus, by requiring that the MPDU 480 and the MPDU 484 have different TID values, complexity is reduced.” Or para [0109]: “In another embodiment, the first communication device selects MPDUs for simultaneous transmission in the communication exchange 400 to ensure that the MPDU 480 and the MPDU 484 have the same TID value.  In another embodiment, the second communication device does not ensure that the MPDU 480 and the MPDU 484 have the same TID value, or that that the MPDU 480 and the MPDU 484 have different TID values, i.e., the selection of MPDUs for simultaneous transmission in the communication exchange 400 is not based on whether the MPDU 480 and the MPDU 484 have the same TID value or whether the MPDU 480 and the MPDU 484 have different TID values”), wherein said selecting comprises, responsive to a determination that a reordering buffer is unavailable (If there is a "hole" in the reorder buffer where a frame within the sequence is missing), selecting a frame with a different traffic identifier (TID) than said first frame as said first next frame (Chu; para [0204]: “The MAC processor 1200 also includes a plurality of reorder buffers 1208.  Each reorder buffer comprises memory locations for storing received MAC layer data units for the purpose of storing received MAC layer data units in a block acknowledgment session and reordering received MAC layer data units when necessary.  For example, an ordered sequence of frames with a same TID have respective sequence numbers (e.g., in the MAC header) corresponding to the order.  When a communication device receives, via multiple frequency segments, frames that correspond to the ordered sequence of frames (e.g., all having the same TID), the received frames are stored in respective locations in the reorder buffer that correspond to the sequence numbers of the frames.  If there is a "hole" in the reorder buffer where a frame within the sequence is missing, the MAC processor 1200 continues to store other frames in the sequence on either side of the "hole" while waiting to receive the missing frame.  Once a contiguous set of frames are stored in the reorder buffer this indicates that there are no missing frames within the contiguous set, and the contiguous set of frames are released from the reorder buffer in the correct order.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Chu’s teaching of “If there is a "hole" in the reorder buffer where a frame within the sequence is missing, the MAC processor 1200 continues to store other frames in the sequence on either side of the "hole" while waiting to receive the missing frame” into Zhou’s teaching to arrive the claimed invention.  A motivation for doing so would be to overcome the shortcomings of the prior art as well as to improve throughput (Chu; para [0003] and thereinafter).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Zhou in view of Chu also discloses transmitting a second frame in said first band (Zhou; para [0051]: “Multi-link aggregation” and “multiple communication links”), wherein said second frame is under a block acknowledgement agreement (para [0056]: “block acknowledgements (Bas) may be sent in response to multi-link transmission”); scheduling a second plurality of frames for transmission; during transmission of said second frame, selecting a second next frame from said second plurality of frames for transmission in said second band (Zhou; paras [0045], [0051]-[0053], [0056], and [0071]. Or Fig. 20; step 2025 and para [0179]: “At 2025 the STA 115 or an AP 105 or any of the wireless devices described herein may transmit a second set of data units of the plurality of data units to the second wireless device over a second wireless link of the plurality of wireless links”) , wherein said selecting comprises, responsive to a determination that said reordering buffer is available (Chu; para [0204]: “The MAC processor 1200 also includes a plurality of reorder buffers 1208.  Each reorder buffer comprises memory locations for storing received MAC layer data units for the purpose of storing received MAC layer data units in a block acknowledgment session and reordering received MAC layer data units when necessary.  For example, an ordered sequence of frames with a same TID have respective sequence numbers (e.g., in the MAC header) corresponding to the order. When a communication device receives, via multiple frequency segments, frames that correspond to the ordered sequence of frames (e.g., all having the same TID), the received frames are stored in respective locations in the reorder buffer that correspond to the sequence numbers of the frames.  If there is a "hole" in the reorder buffer where a frame within the sequence is missing, the MAC processor 1200 continues to store other frames in the sequence on either side of the "hole" while waiting to receive the missing frame.  Once a contiguous set of frames are stored in the reorder buffer this indicates that there are no missing frames within the contiguous set, and the contiguous set of frames are released from the reorder buffer in the correct order.”), selecting a frame with a same traffic identifier (TID) as said second frame as said second next frame; and transmitting said second next frame in said second band (Zhou; paras [0045], [0051]-[0053], [0056]-[0057], and [0071]: size of MPDUs and block acknowledgement agreement between the transmitting device and the receiving device are disclosed thereinafter in maintaining a sliding window during the transmission. Or Chu; para [0108]: “Referring now to FIGS. 4A and 4C, the first communication device selects MPDUs for simultaneous transmission in the communication exchange 400 to ensure that the MPDU 480 and the MPDU 484 have different TID values, according to an embodiment.  For example, if the MPDU 480 and MPDU 484 correspond to the same TID, the MPDU 480 and the MPDU 484 may correspond to a single stream will need to be ordered at the second communication device, which increases complexity of the protocol and/or the second communication device.  Thus, by requiring that the MPDU 480 and the MPDU 484 have different TID values, complexity is reduced.” Or para [0109]: “In another embodiment, the first communication device selects MPDUs for simultaneous transmission in the communication exchange 400 to ensure that the MPDU 480 and the MPDU 484 have the same TID value.  In another embodiment, the second communication device does not ensure that the MPDU 480 and the MPDU 484 have the same TID value, or that that the MPDU 480 and the MPDU 484 have different TID values, i.e., the selection of MPDUs for simultaneous transmission in the communication exchange 400 is not based on whether the MPDU 480 and the MPDU 484 have the same TID value or whether the MPDU 480 and the MPDU 484 have different TID values”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Chu’s teaching of “If there is a "hole" in the reorder buffer where a frame within the sequence is missing, the MAC processor 1200 continues to store other frames in the sequence on either side of the "hole" while waiting to receive the missing frame” into Zhou’s teaching to arrive the claimed invention for the same rationales applied to base claim as discussed above.
 Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Zhou in view of Chu also discloses transmitting an add block paras [0045], [0051]-[0053], [0056]-[0057], and [0071]:  add BA (ADDBA) request and procedure is also disclosed thereinafter to include same TID for packet-based aggregation and second TID for flow-based aggregation.  Or Chu; para [0202]: "In some embodiments, the acknowledgment controller 1204 is additionally or alternatively configured to control the MAC processor 1200 to generate a multi-TID BlockAck frame that acknowledges multiple MAC layer data units with a same TA, but having different TIDs.  In some embodiments, the acknowledgment controller 1204 is additionally or alternatively configured to control the MAC processor 1200 to generate a multi-station (multi-STA) BlockAck frame that is structured to permit acknowledgment of multiple MAC layer data units with different TAs and optionally different TIDs.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Chu’s teaching of “If there is a "hole" in the reorder buffer where a frame within the sequence is missing, the MAC processor 1200 continues to store other frames in the sequence on either side of the "hole" while waiting to receive the missing frame” into Zhou’s teaching to arrive the claimed invention for the same rationales applied to base claim as discussed above.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claim 1 and further limit with novel and unobvious limitation of “transmitting a third frame in said first band;  scheduling a third plurality of frames for transmission;  during transmission of said third frame, selecting a third next frame from said third plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that said third frame is under no block acknowledgement agreement, selecting a frame with a different traffic identifier (TID) than said third frame as said third next frame; and transmitting said third next frame in said second band,” as recited in claim 4; “transmitting a fourth frame in said first band, wherein said fourth frame is under no block acknowledgement agreement; scheduling a fourth plurality of frames for transmission;  during transmission of said fourth frame, selecting a fourth next frame from said fourth plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that said fourth frame has no further retry, selecting a frame with a same traffic identifier (TID) as said fourth frame as said fourth next frame, wherein a transmission end time of said fourth next frame is not earlier than a transmission end time of said fourth frame;  and transmitting said fourth next frame in said second band,” as recited in claim 5; “transmitting a fifth frame in said first band, wherein said fifth frame is under no block acknowledgement agreement;  scheduling a fifth plurality of frames for transmission;  during transmission of said fifth frame, selecting a fifth next frame from said fifth plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that said fifth frame has a following entry, selecting a frame with a same traffic identifier (TID) as said fifth frame as said fifth next frame; and transmitting said fifth next frame in said second band,” as recited in claims 6-7; and “transmitting a fragmented frame of a sixth frame in said first band; scheduling a sixth plurality of frames for transmission;  during transmission of said fragmented frame, selecting a sixth next frame from said sixth plurality of frames for transmission in said second band, wherein said selecting comprises selecting from a remaining fragment frame of said sixth frame as said next frame;  and transmitting said sixth next frame in said second band,” as recited in claim 8 and structurally and functionally interconnected in a manner as claimed.

Response to Arguments
Applicant’s arguments, see page 6, last paragraph of the response, filed 05/19/2021, with respect to claims 1-3 have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn. 

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 11,076,385).

Jia et al. (US 9,420,490).
Wang et al. (US 10,893,437).
Yong et al. (US 10,992,603).
Cariou et al. (US 2018/0183723).
Liu et al., EHT Multi-link Operation, IEEE 802.11-19/0731r0, 17 pages, May 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 30, 2021